PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $6,626.00 for merchandise delivered to the Tri-State Red Cross Blood Center in Huntington, West Virginia.
Respondent’s Answer admits the validity of the claim, and states that there were sufficient funds in its appropriation for the fiscal *358year in question from which the obligation could have been paid. Accordingly, the Court makes an award to the claimant in the amount requested.
Award of $6,626.00.